Title: From John Adams to John Jay, 18 March 1822
From: Adams, John
To: Jay, John



Dear Sir
Montizillo 18 March 1822

I have received with more pleasure than I can express and with something too much like envy which I detest, your well-known correct exact hand writing of the 11 of this month and with equal gratitude your noble present of the journal of Debates &ca the N.Y State convention. Although this respectable volume is printed in a so small a type that it will be impossible for me ever to read it I will endeavor to find a friend who will read it to me. Mean time from the names of the speakers, I presume it contains a rich mass of valuable political information. I am almost discouraged on the subject of constitutions. All nations & people will ever have among them the rich & as well as the poor and the pride & avarice of the former and the jealousy and malignity of the latter are will forever be equally hostile to equal laws, and without the unanimous concurrence of both, such laws can never be established. A perfect constitution of government is so delicate an instrument that I fear no nation will ever have an ear so sufficiently delicate exquisite to keep it always in tune. You and I have nothing to fear for ourselves, for no politics can hurt us but we can not wholly divest ourselves of anxiety for our fellow men our country and for posterity. My sanguine temperament has always endeavored to contemplate objects on the bright side. Our prospects at present are magnificent beyond all example and beyond all comprehension—but this globe and as far as we can see this Universe, is a theatre of vicissitudes. If we peep into futurity as Archbishop Laud peeped into the bread & wine we may possibly discern objects of terror and make us start back with horror as he did. I can not be particular at present but I will hint at however hint at a tremendous power rising in South America. Who has calculated or contemplated the possible or probable consequences of our necessary connexions & relations with that country—I answer your affectionate friend
J. A